Mr. Justice McGoorty delivered the opinion of the court. 4. Brokers, § 90*—when evidence sufficient to sustain finding that broker not procuring cause of lease. In an action to recover a broker’s commission for procuring a lease of defendant’s property, where plaintiff, a broker, negotiated in regard to such lease with a person who at first refused, and who, after plaintiff had abandoned such negotiations, changed his mind and took the lease, a finding that plaintiff did not procure or induce such person to take the lease held not manifestly against the weight of the evidence. 5. Brokers, § 72*—when judgment properly entered on set-off in action for commissions. In an action to recover a broker’s commission for procuring a lease of defendant’s property, where defendant filed set-off, and the action was tried by ttie court, judgment for defendant on his set-off held not erroneous as ignoring the issues joined on plaintiff’s claim, where it appears that the trial court after hearing the issues raised both on plaintiff’s claim and defendant’s set-off, and overruling plaintiff’s motion for a finding in his favor, and finding that plaintiff was indebted to defendant entered the judgment complained of, for the reason that such action of the trial court was proper under section 47 of the Practice Act (J. & A. If 8584), providing that where it appears on the trial of an action that plaintiff is indebted to defendant, the jury shall find for defendant and shall certify to the court the amount so found, which shall enter judgment for defendant, and further, that where the cause is tried by the court, the finding in judgment shall be in like manner.